Baldwin, J.
delivered the opinion of the Court.
The Court is of opinion, that the law authorizing appeals as of right from orders of the County Courts in controversies concerning roads, is applicable only to a controversy concerning the establishment of a road, and not to a collateral controversy concerning the damages occasioned by a road already established; and that in such collateral controversy, the order of the County Court can be revised by the Circuit Court only by means of a writ of supersedeas ; and that where the order of the County Court is not final, but interlocutory only, it cannot be revised by the Circuit Court in any mode of proceeding. It is therefore considered by the Court that the said judgment of the Circuit Court is erroneous, and that the same be reversed and annulled, with costs. And this Court proceeding to give such judgment as the Circuit Court ought to have rendered, it is further considered that the appeal from the order of the County Court be dismissed, as having been improvidently allowed, with costs to the appellee there. And it is ordered that the cause be remanded to the said Circuit Superior Court, and from thence to the County Court for further proceedings.